Citation Nr: 0834034	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-39 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri in which the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that his service-connected PTSD warrants 
a higher evaluation. Having reviewed the claims file, the 
Board finds that additional development is necessary prior to 
the adjudication of this claim.

The Board notes that the veteran's representative has 
specifically asserted that the veteran's disability had 
increased in severity since his most recent August 2004 VA 
examination.  See December 2005 statement.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran is entitled to a new VA 
examination where there is evidence, including his or her 
statements, or those of the representative, that the 
disability has worsened since the last examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  As such, this claim must be remanded 
in order to afford the veteran a VA examination to determine 
the current severity of his service connected PTSD.



Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the claims 
file all outstanding records of VA 
treatment pertaining to the veteran's 
PTSD since October 2005.  If any 
requested records are not available, 
or the search for any such records 
otherwise yields negative results, 
that fact must clearly be documented 
in the claims file.

2.	Provide the veteran with a VA 
examination in order to determine the 
current severity of his PTSD.  The 
claims folder must be made available 
to the examiner and pertinent 
documents therein should be reviewed 
by the examiner.  The examiner must 
note in the examination report that 
the claims folder was reviewed in 
conjunction with the examination. All 
necessary tests and studies should be 
accomplished, and all clinical 
findings should be reported in 
detail.  The complete rationale for 
any opinions expressed should be 
provided.

3.	Readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the November 
2005 statement of the case (SOC).  If 
the benefits sought remain denied, 
the veteran should be provided a 
SSOC.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




